DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soon et al. (2021/0197685).
Regarding claim 1: Soon discloses a machine, comprising
 at least one of a propulsion system or a steering system configured to operate under automatic control in an autonomous mode of the machine (Paragraph 0039-0041); and
a controller configured to: obtain one or more parameters associated with a task that is to be performed in the autonomous mode (Paragraph 0039-0041); 
determine an estimated completion time for the task based on the one or more parameters associated with the task (Paragraph 0039-0041); and 
perform one or more actions based on the estimated completion time for the task (Paragraph 0039-0041).
Regarding claims 2 and 10: Soon discloses wherein the controller, when performing the one or more actions, is configured to at least one of: 
cause a display of the machine to display the estimated completion time, generate a schedule for the machine based on the estimated completion time, update a schedule for the machine based on the estimated completion time, generate an alert based on the estimated completion time, or cause transmission of a notification based on the estimated completion time (Paragraph 0039-0041).
Regarding claim 3: Soon discloses wherein the alert is to be generated based on a determination that an amount of fuel in the machine is insufficient to power the machine until the estimated completion time (Paragraph 0018).
Regarding claims 4 and 12: Soon discloses wherein the one or more parameters relate to one or more of: a speed at which the machine is to perform the task (Paragraph 0039, wherein completion time is related to speed).
Regarding claim 5: Soon discloses wherein at least one of the one or more parameters is configured by an operator of the machine (Paragraph 0029).
Regarding claim 6: Soon discloses wherein the controller is further configured to: determine, while the machine is performing the task in the autonomous mode, an updated estimated completion time based on an elapsed time since initiation of the task, and a progress of the task based on a movement of the machine; and cause storage of information identifying an association between the updated estimated completion time and the progress of the compaction task (Fig. 1, Paragraph 0016).
Regarding claim 9: Soon discloses  a completion time estimation system, comprising: a controller configured to: obtain one or more parameters associated with a task that is to be performed in an autonomous mode of a machine, the task being one of a plurality of tasks that are to be performed in the autonomous mode of the machine; determine an estimated completion time for the task based on the one or more parameters associated with the task; cause storage of information identifying an association between the task and the estimated completion time; and selectively cause an initiation of the task in the autonomous mode of the machine, according to the association between the task and the estimated completion time, based on whether a selection is of the task or another task of the plurality of tasks (Paragraph 0016, 0029, 0039-0041).
Regarding claim 11: Soon discloses wherein the notification is to be transmitted based on a determination that the estimated completion time satisfies a threshold value (Paragraph 0039).
Regarding claims 13 and 19: Soon discloses wherein the controller is further configured to: cause transmission of information identifying the estimated completion time to a device that is to perform scheduling of a worksite in which the machine is to operate (Paragraph 0019).
Regarding claim 14: Soon discloses wherein the selection is of the task, and the task is initiated with the estimated completion time (Paragraph 0039-0041).
Regarding claims 15-17: these claims contain the same features and limitations as claims 1-6 above and are therefore rejected under the same basis and rationale.
Regarding claim 18: Soon discloses obtaining, while the machine is autonomously performing the task, location data relating to a location of the machine; and determining the movement of the machine based on the location data (Paragraph 0039-0041).
Regarding claim 19: Soon discloses transmitting information identifying the estimated completion time to a device that is to perform scheduling of a worksite in which the machine is to operate (Paragraph 0016-0019).
Allowable Subject Matter
Claims 7, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/               Primary Examiner, Art Unit 3668